        Case 1:21-cv-02595-JPB Document 2-1 Filed 06/29/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA




Consumer Financial Protection Bureau
and State of Georgia ex rel.                 Case No.
Christopher M. Carr, Attorney General
of the State of Georgia,                     JOINT STIPULATION FOR
                                             ENTRY OF PROPOSED
             Plaintiffs,                     STIPULATED FINAL
                                             JUDGMENT AND ORDER
             v.

Burlington Financial Group, LLC,
Katherine Burnham, Richard Burnham,
and Sang Yi,

             Defendants.


      Plaintiffs Consumer Financial Protection Bureau (Bureau) and State of

Georgia ex rel. Christopher M. Carr, Attorney General of the State of Georgia

(State of Georgia), and Defendant Richard Burnham, who has reviewed the

proposed Stipulated Final Judgment and Order and agrees to its terms and

provisions, have reached an agreement to settle this matter. The Bureau, the State

of Georgia, and Mr. Burnham respectfully request that the Court approve and enter

the attached proposed Stipulated Final Judgment and Order.
      Case 1:21-cv-02595-JPB Document 2-1 Filed 06/29/21 Page 2 of 3




IT IS SO STIPULATED AND AGREED.

FOR PLAINTIFFS:                           FOR DEFENDANT:




Carmen Christopher (CA Bar No. 231508)    Richard Burnham              Date
Nelle Rohlich (WI Bar No. 1047522)        (410) 515-3200
Consumer Financial Protection Bureau      rich.burnham@verizon.net
1700 G Street, N.W.
Washington, D.C. 20552
(312) 610-8961 (Christopher)
(202) 435-7280 (Rohlich)
Carmen.Christopher@cfpb.gov
Nelle.Rohlich@cfpb.gov




/s/ Melissa M. Devine
Melissa Devine (GA Bar No. 403670)
Office of the Attorney General
Georgia Department of Law
2 Martin Luther King, Jr. Drive, SE
Suite 356
Atlanta, GA 30334
(404) 458-3765
MDevine@law.ga.gov




                                      2
Case 1:21-cv-02595-JPB Document 2-1 Filed 06/29/21 Page 3 of 3
